     Case 2:18-cv-02040-KJM-AC Document 16 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JAONG BOUIE,                                   No. 2:18-cv-2040 KJM AC P

12                        Plaintiff,
                                                          ORDER
13            v.

14    OSCAR SMITH, et al.,

15                        Defendants.

16

17          Plaintiff is a state prisoner at R.J. Donovan Correctional Facility, under the authority of

18   the California Department of Corrections and Rehabilitation (CDCR), who proceeds pro se with

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff paid the filing fee on August

20   15, 2018. The court later informed plaintiff that he could seek leave to apply for in forma

21   pauperis status. ECF No. 8 at 9. Plaintiff has now submitted a completed application to proceed

22   in forma pauperis that makes the showing required by 28 U.S.C. § 1915(a). See ECF No. 15.

23   Accordingly, plaintiff’s request to proceed in forma pauperis will be granted and the Clerk of

24   Court will be directed to refund plaintiff’s payment of the filing fee.

25          Plaintiff will remain responsible for paying the statutory filing fee of $350.00 for this

26   action, with incremental payments over time. 28 U.S.C. §§ 1914(a), 1915(b)(1). This order will

27   assess an initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1). By

28   separate order, the court will direct CDCR to collect the initial partial filing fee from plaintiff’s
                                                         1
     Case 2:18-cv-02040-KJM-AC Document 16 Filed 09/17/20 Page 2 of 2

 1   trust account and forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to
 2   make monthly payments totaling twenty percent of the preceding month’s income credited to his
 3   prison trust account. These payments will be forwarded by CDCR to the Clerk of Court each
 4   time the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28
 5   U.S.C. § 1915(b)(2).
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s request for leave to proceed in forma pauperis, ECF No. 15, is GRANTED.
 8          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 9   is assessed an initial partial filing fee in accordance with 28 U.S.C. § 1915(b)(1). All fees shall
10   be collected and paid in accordance with this court’s order to the Director of CDCR filed
11   concurrently herewith.
12          3. Within thirty (30) days after the filing date of this order, the Clerk of Court shall refund
13   plaintiff the full filing fee ($400.00) he paid on August 15, 2018.
14          4. The Clerk of Court is also directed to serve a copy of this order on the Financial
15   Department of this court.
16   DATED: September 17, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
